[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANTS' MOTION FOR SUMMARY JUDGMENT (#144)
While a decision on a motion to strike does not necessarily become the law of the case in resolving a subsequent motion for summary judgment it does so here where the motions are identical in all respects.
This motion is a carbon copy of the defendants' prior motion to strike (#116). Only the caption has changed. The text of the motions and the supporting legal memoranda are word-for-word the same. Judge Blue denied the motion as well as a motion for reconsideration (#121).
Judge Blue found Haines v. Kerner, 404 U.S. 519 (1972) persuasive in allowing a pro se litigant some latitude in the sufficiency of his pleadings. In light of Haines and this court's own review of the amended complaint this court agrees and cannot conclude with assurance that under the allegations of his complaint it appears beyond doubt that the plaintiff can prove no set of facts under his claims that would entitle him to relief.
Accordingly, the court accepts Judge Blue's decision as the law of the case. Moreover, the movants, having already been heard on the merits, should not be permitted to relitigate the same issues before another court simply by changing the caption of the pleading.
Motion denied.
___________________ Licari, J. CT Page 16252